ORDER GRANTING LEAVE FOR POST-SUBMISSION FILINGS                             FILED
                                                                                          COURT OF APPEALS
                                                                                      SECOND DISTRICT OF TEXAS

                                                                                           JUN - 2 2015
      Date:       V>~ d "\t>
                                                                                     DEBRA SPISAK, CLERK

      Cause No.      0 <2- /4 -^ <?-C£

        C^hdlSTo pue£j. Gon-z^l^^ vs.                               S-h^H.
                    Appellant                                          Appellee



      During submission of the captioned case on this date, leave was granted to the parties to file
      additional documents in this case, as described below, and within the time specified herein:



      Appellantfs). may file the following:


                                       Pasf ^,)km)5J/oh Ufrer hrif-fi

                                     tihrsc* ^faff" aJcfJ-hona-f t&4^rijj^S
                            ByfDueDate): ^^^^^ OLfAB^L-                                (/<* ^**"£>
^/T^Appelleefs). may file the following:

                                       flpjs-l SofcfruSS/orv UtHr bntP

                                     CJ-fmcj (XcldihohaJ ^u^or'^/i^S

                               v(Due Date): ^te&tJ ^X / &j> C3£l                     £<**> ^*<0


                                                                 Presiding Justice